Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-final office action is in response to the Application filed on 10/27/2021, with priority to 16/371388 filed 04/01/2019.
Claim(s) 1-18 are pending for examination. Claim(s) 1, 7, 13 is/are independent claim(s).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,176,310. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims appear to be a more broad version of the allowed claims (see table below).



Application No. 17/452530
Patent No. 11,176,310 
     1. A method comprising:
     accessing a content stream of an electronic document, the content stream comprising a set of objects that are present in the electronic document, wherein each object of the set of objects is associated with a corresponding location within the electronic document;





























determining, from the content stream, an area of unused space comprising a portion of the electronic document horizontally extending across the electronic document, wherein the set of objects are not present in the portion of the electronic document;
identifying a first horizontal zone comprising a first object and a second object of the set of objects, wherein the first object and the second object are located above the area of unused space, and wherein the first object is located to the left or above the second object within the first horizontal zone;
identifying a second horizontal zone comprising a third object of the set of objects, wherein the third object is located below the area of unused space;

creating, according to the first horizontal zone and the second horizontal zone, a reading order of the electronic document by ordering the first object followed by the second object followed by the third object; and
outputting a document layout for the electronic document that positions the first object, the second object, and the third object according to the reading order.

     1. A method comprising: 
     accessing a content stream of an electronic document, the content stream comprising a sequence of a first object with a first location within the electronic document, a second object with a second location within the electronic document, a third object with a third location within the electronic document, and a fourth object with a fourth location within the electronic document; 
     computing, from the content stream, a first region and a second region by: 
     determining, from the content stream, that the second object follows the first object in the sequence; 
     responsive to determining, from the content stream, that the second object follows the first object in the sequence, identifying boundaries of the first region by determining, from the first location and the second location, that the second object is adjacent to the first object in a vertical dimension, at least a first portion of the first object, and at least a second portion of the second object are aligned in a horizontal dimension; and 
     responsive to determining, from the content stream, that the third object follows the second object in the sequence and that the boundaries of the first region do not intersect or encompass the third object, identifying the first region as encompassing the first object and the second object, excluding the third object from the first region, and adding the third object to the second region; 
     determining, from the content stream, a third region comprising the fourth object; 

     responsive to identifying an area of unused space that is across the electronic document in the horizontal dimension and adjacent to the first region in the vertical dimension, … 


                                                … identifying a first horizontal zone comprising the first region and the second region and a second horizontal zone comprising the third region; 









     creating, according to the first horizontal zone and the second horizontal zone, a reading order of the electronic document by ordering the first object followed by the second object followed by the third object followed by the fourth object; and 
     outputting a document layout for the electronic document that that positions the first object, the second object, and the third object according to the reading order.
2. The method of claim 1, further comprising:
     determining, from the content stream, an additional area of unused space comprising another portion of the electronic document vertically extending across the first horizontal zone;
     identifying a first vertical zone comprising the first object, wherein the first object is located at the left of the additional area of unused space; and
     identifying a second vertical zone comprising the second object, wherein the second object is located at the right of the additional area of unused space, wherein the reading order is created in accordance with the first horizontal zone, the second horizontal zone, the first vertical zone, and the second vertical zone.

2. The method of claim 1, further comprising: 
        responsive to identifying an additional area of unused space that is within the first horizontal zone and between the first region and the second region, identifying: a first vertical zone comprising the first region, and a second vertical zone comprising the second region.
3. The method of claim 1, wherein one or more of the first object, the second object, and the third object is one of text, an image, or a table.

3. The method of claim 1, wherein one or more of the first object, the second object, the third object, and the fourth object is one of text, an image, or a table.
4. The method of claim 1, further comprising:
identifying, within the electronic document, a list comprising a plurality of items; and
identifying each item of the plurality of items as an object of the set of objects.

4. The method of claim 1, further comprising: identifying, within the electronic document, a list comprising a plurality of items; and 
identifying each item of the plurality of items as a separate object.
5. The method of claim 1, further comprising identifying, within the electronic document, a table; and identifying the table as an object of the set of objects.

5. The method of claim 1, further comprising identifying a table within the electronic document and identifying the table as an object.
6. The method of claim 1, further comprising, identifying, within the electronic document, a chart, a flowchart, or an image as an object of the set of objects.

6. The method of claim 1, further comprising identifying, within the electronic document, a chart, a flowchart, or an image as an object.
Claims 7-18 are similar to claims 1-6. 

Claims 7-17 are similar to claims 1-6




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 rejected under 35 U.S.C. 103 as being unpatentable over Levy; Michael Robert et al. US Pub. No. 2010/0174732 (Levy) in view of Meunier; Jean-Luc US Pub. No. 2006/0271847 (Meunier). 

Claim 1: 
	Levy teaches: 
A method comprising:
accessing a content stream of an electronic document, the content stream comprising a set of objects that are present in the electronic document, wherein each object of the set of objects is associated with a corresponding location within the electronic document [¶ 0144147; Figs 3-4] (Fig. 4 shows the zones with the zone tree, the D and E are part of the same zone and A, B, C are in different zones);
[Examiner’s Interpretation: the term “across” in the claims is interpreted as being a vertical line on a page, or across a page, but not necessarily across the whole page, the line could just be “across” part of the page]
determining, from the content stream, an area of unused space comprising a portion of the electronic document horizontally extending across the electronic document, wherein the set of objects are not present in the portion of the electronic document [¶ 0275-278] (horizontal and vertical gaps between objects, gaps are “unused space”) [¶ 0123, 402-407, 563] (white space between groups, white space is “unused space”) [¶ 0155] (paragraphs break, header) [¶ 0135, 327-329, 338, Figs. 41, 43-44] (paragraphs blocks with gaps between the blocks);
identifying a first horizontal zone comprising a first object and a second object of the set of objects, wherein the first object and the second object are located above the area of unused space, and wherein the first object is located to the left or above the second object within the first horizontal zone [¶ 0144-147; Figs 3-4] (Fig. 4 shows the zones with the zone tree, the D and E are part of the same zone and A, B, C are in different zones) [¶ 0149-150; Fig. 5] (zones with borders, horizontal and vertical) [¶ 0155; Fig. 7] (Fig. 7 also show the zone tree with A and B in one zone, D and G in a different zone, and C and E in their own zones) [¶ 0161-171, Fig. 9-11] (identifying zone borders) [¶ 0173-183; Figs. 12-14] (identify zones) [¶ 0184-193; Figs. 15-16] (generate zone tree);
identifying a second horizontal zone comprising a third object of the set of objects, wherein the third object is located below the area of unused space [¶ 0123, 0149-153, 165, 170, 172, 175, 372-379, 404] (horizontal and vertical zone borders) [¶ 0158-159] (horizontally aligned text) [¶ 0163-164] (horizontal and vertical objects) [¶ 0278] (horizontal and vertical gaps between objects);
creating, according to the first horizontal zone and the second horizontal zone, a reading order of the electronic document by ordering the first object followed by the second object followed by the third object [¶ 0044, 64, 69] (reorder text to form a single section according to reading order) [¶ 0155; Fig. 7] (Fig. 7 also show the zone tree with A and B in one zone, D and G in a different zone, and C and E in their own zones); and
outputting a document layout for the electronic document that positions the first object, the second object, and the third object according to the reading order [¶ 0010, 15, 127, 155, 333, 343-346, 412] (reading order) [¶ 0556-568; Figs. 90-96] (determine reading order, exclude the center cutout) [¶ 0486; Fig. 71] (dynamic content).

Levy teaches but Meunier also teaches: 
[Examiner’s Interpretation: the term “across” in the claims is interpreted as being a vertical line on a page, or across a page, but not necessarily across the whole page, the line could just be “across” part of the page]
determining, from the content stream, an area of unused space comprising a portion of the electronic document horizontally extending across the electronic document, wherein the set of objects are not present in the portion of the electronic document [¶ 0007-09, 30-31, 40, 46, Figs. 3-4] (empty rectangle (or valley) that crosses the entire page (or block), either vertically or horizontally); 
identifying a first horizontal zone comprising a first object and a second object of the set of objects, wherein the first object and the second object are located above the area of unused space, and wherein the first object is located to the left or above the second object within the first horizontal zone [¶ 0012, 23, 30-32, 36, 38-40, 43-44, 46 Figs. 3-4] (identify block and sub-blocks, horizontally);
identifying a second horizontal zone comprising a third object of the set of objects, wherein the third object is located below the area of unused space [¶ 0012, 23, 30-32, 36, 38-40, 43-44, 46 Figs. 3-4] (identify block and sub-blocks, horizontally);
creating, according to the first horizontal zone and the second horizontal zone, a reading order of the electronic document by ordering the first object followed by the second object followed by the third object [¶ 0033-36] (computing the logical reading order of objects); and
outputting a document layout for the electronic document that positions the first object, the second object, and the third object according to the reading order [¶ 0037-39] (output page structure, includes reading order).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of identifying document layout and flow in Levy and the method of determining document structure in Meunier, with a reasonable expectation of success. 
	The motivation for this combination would have been to improve the method for determining the logical ordering of layout objects on a document image [Meunier: ¶ 0010].

Claim 2: 
	Levy teaches: 
The method of claim 1, further comprising:
determining, from the content stream, an additional area of unused space comprising another portion of the electronic document vertically extending across the first horizontal zone [¶ 0275-278] (horizontal and vertical gaps between objects, gaps are “unused space”) [¶ 0123, 402-407, 563] (white space between groups, white space is “unused space”) [¶ 0155] (paragraphs break, header) [¶ 0135, 327-329, 338, Figs. 41, 43-44] (paragraphs blocks with gaps between the blocks);
identifying a first vertical zone comprising the first object, wherein the first object is located at the left of the additional area of unused space [¶ 0123, 0149-153, 165, 170, 172, 175, 372-379, 404] (horizontal and vertical zone borders) [¶ 0158-159] (horizontally aligned text) [¶ 0163-164] (horizontal and vertical objects) [¶ 0278] (horizontal and vertical gaps between objects); and
identifying a second vertical zone comprising the second object, wherein the second object is located at the right of the additional area of unused space, wherein the reading order is created in accordance with the first horizontal zone, the second horizontal zone, the first vertical zone, and the second vertical zone [¶ 0144-147; Figs 3-4] (Fig. 4 shows the zones with the zone tree, the D and E are part of the same zone and A, B, C are in different zones) [¶ 0149-150; Fig. 5] (zones with borders, horizontal and vertical) [¶ 0155; Fig. 7] (Fig. 7 also show the zone tree with A and B in one zone, D and G in a different zone, and C and E in their own zones) [¶ 0161-171, Fig. 9-11] (identifying zone borders) [¶ 0173-183; Figs. 12-14] (identify zones) [¶ 0184-193; Figs. 15-16] (generate zone tree).

Meunier also teaches:
[¶ 0007-09, 30-31, 40, 46, Figs. 3-4] (empty rectangle (or valley) that crosses the entire page (or block), either vertically or horizontally) [¶ 0012, 23, 30-32, 36, 38-40, 43-44, 46 Figs. 3-4] (identify block and sub-blocks, horizontally).  
	
Claim 3: 
	Levy teaches: 
The method of claim 1, wherein one or more of the first object, the second object, and the third object is one of text, an image, or a table [¶ 0122, 125, 129, 141, 155] (text, table, graphic object, list).

Claim 4: 
	Levy teaches: 
The method of claim 1, further comprising:
identifying, within the electronic document, a list comprising a plurality of items; and
identifying each item of the plurality of items as an object of the set of objects [¶ 0128] (glyphs in a region identified as table with glyphs as cells).

Claim 5: 
	Levy teaches: 
The method of claim 1, further comprising identifying, within the electronic document, a table; and identifying the table as an object of the set of objects [¶ 0122, 125, 129, 141, 155] (text, table, graphic object, list).

Claim 6: 
	Levy teaches: 
The method of claim 1, further comprising, identifying, within the electronic document, a chart, a flowchart, or an image as an object of the set of objects [¶ 0122, 125, 129, 141, 155] (text, table, graphic object, list).

Claims 7-18: 
Claim(s) 7, 13 is/are substantially similar to Claim 1 and is/are rejected using the same art and the same rationale as Claim 1. 
Claim 1 is a “method” claim, Claim 7 is a “system” claim and Claim 13 is a “medium” claim, but the steps or elements of each claim are essentially the same. 
Claim(s) 8, 14 is/are substantially similar to Claim 2 and are rejected using the same art and the same rationale as Claim 2. 
 Claim(s) 9, 15 is/are substantially similar to Claim 3 and are rejected using the same art and the same rationale as Claim 3. 
Claim(s) 10, 16 is/are substantially similar to Claim 4 and are rejected using the same art and the same rationale as Claim 4. 
Claim(s) 11 17 is/are substantially similar to Claim 5 and are rejected using the same art and the same rationale as Claim 5. 
Claim(s) 12, 18 is/are substantially similar to Claim 6 and are rejected using the same art and the same rationale as Claim 6. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

List of references that read on the “horizontal” “zone” elements of the claims: 

Taylor; Suzanne Amy et al. US 5848184 - (Figs. 2-4, 7-8)
Geva; Ayelet et al. US 20170046317 - (Figs. 12, 15, 18-21, 27-32)
Kim; Kyungtae US 20160196240 - (Fig. 3)
Kopp; Matthieu et al. US 20130014007 – (Figs. 3-4)
Zhong; Man et al. US 20180157765 – (Figs. 4-7)
 	Baluja; Shumeet US 8176414 – (Figs. 2, 9)
Kraft, Tara M.  et al. US 20050210372 – (Figs. 21-25)
Terayoko; Hajime et al. US 20140298164 – (Figs. 9-10)
Lewis; Paton J. US 8539342 – (Fig. 3)
Wen, Ji-Rong  et al. US 20050028077 – (Fig. 5, 7)
Purvis; Lisa S. et al. US 20060155699 – (Fig. 14)
Harrington, Steven J.  et al. US 20050071755 – (Fig. 14)
Filner, Aaron et al. US 20040255244 – (Fig. 4)
Berkner, Kathrin  et al. US 20040146199 – (Fig. 7)
Tetzchner, Jon Stephensen von US 20040107403 - (Fig. 3)

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Zhong; Man et al. US 20180157765 teaches: [0062] detect a blank area by scanning the web page along the x-axis based on size information and position information regarding the detected block area and re-detect a blank area by scanning the web page along the y-axis. 
Meunier; Jean-Luc US 20060271847 teaches: reading order, object boundaries, bounding box, neighboring layout objects, blocks, sub-blocks, horizontal and vertical direction ¶ [0030], (Figs. 1-4). 
Kraft, Tara M. et al. US 20050210372 teaches: identifying objects and sections in a document including those in an adjacent cell in the same column, same row ¶ [0083]. 
Briggs; William John et al. US 20160292132 teaches: Automatic grouping of document objects for reflowed layout.
Terayoko; Hajime et al. US 20140298164 teaches: reflow and reading order. 
Xu; Canhui et al. US 20140337719 teaches: fixed formatted document is rearranged to a consistent streaming document in a reading order. 
GEVA; Ayelet et al. US 20170046317 teaches: dynamic layout, reading order, boundary, component within component. 
Baluja; Shumeet US 8176414 teaches: identifying sections of a document. 
Lewis; Paton J. US Pat. No. 8,539,342 (Lewis) teaches: [abstract, Col. 3, Ln. 16-27; Col. 4, Ln. 58 - Col. 5, Ln. 4; Col. 7, Ln. 12-27; Col. 15, Ln. 37-31] (reflow document content based on read order).
Bruno; Nicholas V. et al. US Pub. No. 2016/0085731 (Bruno), teaches: 
[0071, Fig. 9] (void, separation between sections is "empty space") [¶ 0051, 53, 54, 65, 72; Figs. 3-5] (boundary coordinates, boundary rectangles, boundary section) [¶ 0047, 66-68] (proximate section is equivalent to “adjacent”) [¶ 45-48, 51-53, 55-56, 66-68, 71; Figs. 3-5] (vertically proximate and vertical commonality is “aligned” in a “dimension”) [¶ 0051-53, 77-78; Figs. 3-5] (determine if there is overlap, the figures show many examples of this, including sections 302, 303, and 304 merging into section 543, but excluding sections 301, 324, 323, and so on) [¶ 0044, 64, 69] (reorder text to form a single section according to reading order) [¶ 0051, 53, 54, 65, 72; Figs. 3-5] (boundary coordinates, boundary rectangles, boundary section) [¶ 0047, 66-68] (proximate section is equivalent to “adjacent”) [¶ 45-48, 51-53, 55-56, 66-68, 71; Figs. 3-5] (vertically proximate and vertical commonality is “aligned” in a “dimension”) [¶ 0051-53, 77-78; Figs. 3-5] (determine if there is overlap, the figures show many examples of this, including sections 302, 303, and 304 merging into section 543, but excluding sections 301, 324, 323, and so on).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov